Citation Nr: 1456510	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disability other than PTSD, to include anxiety.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The appellant served on active duty for training from December 1974 to March 1975.  The appellant also served on full time duty for training from November 1975 to December 1975; the Board notes full time duty for training is considered active duty for training under 38 C.F.R. § 3.6(c)(3). 

This appeal to the Board of Appellant's Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for PTSD.  In July 2012, the appellant filed a notice of disagreement (NOD) with regard to the denial of service connection.  The RO issued a statement of the case (SOC) in August 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. 

Regarding characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, anxiety has also been diagnosed.  Accordingly, and consistent with Clemons, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  Given the Board's favorable disposition of the claim for service connection for acquired psychiatric disability other than PTSD, the Appellant is not prejudiced by the Board expansion of the appeal in this regard.

In June 2013, the Appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.  During the June 2013 hearing, the Appellant's representative submitted additional evidence directly to the Board, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

In addition to the appellant's paper claims file, the Veteran also has paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files.  There are no records in the Appellant's VBMS file and her Virtual VA s file includes the Board hearing transcript, along with evidence that is included in the paper claims file.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Although the record includes a diagnosis of PTSD in January 2012 and a notation of PTSD symptoms in July 2012, the weight of the competent, persuasive evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD. 

3.  Although no psychiatric problems were noted in service, the Appellant has credibly asserted experiencing anxiety associated with a documented in-service assault in December 1975, and competent, persuasive opinion evidence indicates that there is as likely as not a medical relationship between currently diagnosed anxiety disorder, and such in-service event.



CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).

2.  Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for acquired psychiatric disability other than PTSD-specifically,  anxiety disorder, NOS-are  met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable decision on the claim for service connection for an acquired psychiatric disorder other than PTSD, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

Specifically as regards the remaining claim on appeal, notice requirements under the VCAA essentially require the VA to notify a claimant of any evidence that is necessary to substantiate a claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to a claim, in accordance with 38 C.F.R..§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, in a July 2011 and August 2011 pre-rating letters, the RO provided notice to the Appellant explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the VCAA's content of notice and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records,  post-service treatment records, a December 1975 police report, a June 2013 statement from the State of Hawaii Department of Defense, and VA examination reports from July 2011, July 2012, and August 2012.  Also of record and considered in connection with the appeal is the transcript of the Appellant's June 2013 Board hearing, along with various written statements provided by the Appellant.  The Board finds that no further AOJ action to develop either matter, prior to appellate consideration, is required.

With respect to the Board hearing, the Appellant was provided an opportunity to orally set forth her contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient.

During the June 2013 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the Veteran's disabilities, why she believed these disabilities are service related, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as discussed below, the evidence of record provides a sufficient basis for consideration of these claims, and nothing during the hearing gave rise to the possibility that there was any pertinent, existing evidence outstanding.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

As noted above, the Appellant served on active duty for training from December 1974 to March 1975 and full time duty for training from November 1975 to December 1975.  The Board observes that, with respect to the Appellant's service, including her service from November 1975 to December 1975, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

As discussed below, the appellant asserts that she has psychiatric disability related to an in-service assault.  Thus, the present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which a  veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).


If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



III.  Background and Analysis

The appellant's service treatment records are silent as to any complaints, findings, or diagnosis of a psychiatric nature; they also include no reference to in-service assault and robbery.  However, the Appellant testified that she was assaulted by a fellow military member on December 11, 1975, on her way to work as a recruiter for the National Guard and that she reported it to both the Honolulu Police Department and to her commander; while the Honolulu Police Department took an official report the military did not and they did not conduct a Line of Duty report.  She testified that she then lift the military because she was so uncomfortable working around people and that after she left the military her weight dropped to 88 pounds and she became very withdrawn.  

In the December 1975 Police Report by the Honolulu Police Department, it was indicated that a police officer witnessed the December 11, 1975, attack because he was 50 feet away from the incident and he heard the appellant yell for help and saw the suspect struggling with the appellant.  The suspect ran, but was caught by police officers.  The injury  noted at the time of her interview was an abrasion to the right side of her throat.  It She was attacked by another service member.  

The appellant was afforded a VA examination in July 2011, at which time she described the December 1975 attack.  It was noted that she left the military because she had a difficult time working with men as a result of her attack.  Reportedly, she  she froze if someone approached her from the back or someone whispered in her ear, and asserted just reliving and remembering the attack.  The examiner found that she did not have any Axis I diagnosis.  The VA examiner stated that the appellant's report of flashbacks and freezing do not meet the diagnostic criteria for any type of diagnosis, to include PTSD, as these symptoms do not cause significant impairment in psychosocial functioning.  

A January 2012 Person with Disability Bus Pass Application indicates that the appellant had a directional disability and PTSD; this was signed by someone at the VA Mental Health Clinic. 

In a July 2012 letter, the appellant's VA psychiatrist  noted that the appellant recently completed a 12 session cognitive processing therapy for her PTSD symptoms.  It was noted that she presented to therapy with her PTSD symptoms directly related to the physical assault that occurred during her military service on December 11, 1975, as confirmed by police and medical records.  Her PTSD symptoms included distressing memories, thoughts and feelings related to the assault, difficulty concentrating, sleep disturbance, and hypervigilance; these symptoms impacted her interpersonal and professional day to day functioning in the past several decades. 

On August 2012 VA examination , the Axis I diagnosis was anxiety disorder, NOS.  The VA examiner determined that the appellant did not meet the DSM-IV diagnostic criteria for PTSD.  He stated that although the July 2012 letter documented PTSD symptoms, it was important to note that the letter did not indicate that the appellant was diagnosed with PTSD, but, rather that she manifested some of the symptoms.  He stated that she did not manifest sufficient avoidance symptoms to satisfy the DSM-IV diagnostic criteria and therefore she did not warrant a diagnosis of PTSD and she had not been diagnosed with PTSD by VA;  instead she had rule out diagnoses for mood disorder, anxiety, and depression.  He stated that while the appellant had depression in the past she did not have depressed mood at this time but did have anxiety.  He opined that her anxiety disorder was at least as likely as not related to the in-service assault and her symptoms included intrusive thoughts about the assault and hypervigilance.  

In June 2012, the Director of the State of Hawaii Department of Defense Office of Veterans' Services submitted a statement on the behalf of the Appellant.  He discussed the in-service assault and stated that his office sought to rectify her claims by requesting the current leadership of the Hawaii Army National Guard to grant her a line of duty determination that should have been granted at the time of her assault.  He stated that the current Guard leadership denied the request stating that there were very minor injuries (neck abrasions).  He stated that they failed to take into consideration the emotional and psychological scars that the Veteran had to endure.  He stated that if this incident occurred today she would have received immediate support from a trained sexual awareness representative/advocate, the chain would have been notified to assist with referrals to support agencies, and a line of duty determination would have been accomplished.  He stated that in hindsight that she would have been granted a line of duty determination.  

The Appellant's VA treatment records, (including records dated in September 2010, October 2010, November 2010, February 2011, July 2011, and September 2011),  also included multiple reports of her in-service sexual assault.  The Axis I diagnoses were rule out (r/o) PTSD, mood disorder r/o secondary to medical issues.  
      
      A.  PTSD

Considering the pertinent evidence cited above in light of the applicable legal authority, the Board finds that service connection for PTSD is not warranted because the weight of the competent, probative evidence establishes that the Appellant does not have service-related PTSD. 

The Board acknowledges that the file contains a January 2012 notation, on a bus application, of diagnosis of PTSD and a July 2012 notation that the appellant e has PTSD symptoms.  However, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Here, the August 2012 VA examiner found that the Appellant did not meet the full criteria for a PTSD diagnosis under the DSM-IV; such conclusion is consistent with the July 2011 VA examiner's assessment (although that examiner then also found that the appellant did not meet the diagnostic criteria for any psychiatric disorder).  The Board finds that the medical opinion by the August 2012 VA examiner, in particular, constitutes the most probative evidence on the question of diagnosis of PTSD under DSM-IV standards.  The examiner evaluated the Appellant and reviewed her claims file.  Moreover, in the examination report, the examiners thoroughly considered the Appellant's past medical records, service history, and her present symptoms, and provided   clearly-stated rationale for the conclusions reached.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board). 

By contrast, on the question of diagnosis, the Board has accorded little, if any,  probative weight to the assessment of PTSD made in the January 2012 Person with a Disability Bus Pass Application and the July 2012 notation of PTSD symptoms.  Those assessments did not include any explanation as to the basis for such assessment, or otherwise indicate that the appellant then met the DSM-IV criteria for an actual diagnosis of PTSD. See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As pointed out by the August 2012 VA examiner, the July 2012 psychiatrist merely noted that the appellant had PTSD symptoms, not that she had a diagnosis of PTSD.  

In addition to the medical evidence discussed above, the Board has considered the appellant's assertions that she has PTSD due to her military service; however, the statements made by her as to diagnosis do not provide persuasive support for the claim. 

The Board notes that lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) ; see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

In this case, the Board finds that, as the appellant is not shown to be other than a layperson without appropriate training and expertise, she is not competent to render a diagnosis of PTSD-a complex medical question.  As the lay assertions in this regard have no probative value, the appellant can neither support her claim, nor counter the competent, probative opinion of the August 2012 VA examiner, on the basis of her own lay assertions.

In conclusion, because appellant does not have a diagnosis of PTSD, she fails to meet the first requirement of her service connection claim, which is the existence of the current disability for which service connection is sought.  As a result, service connection for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      B.  Acquired Psychiatric Disability Other Than PTSD

The Board notes that although the appellant does not have a valid diagnosis of PTSD, anxiety disorder has been diagnosed, as reflected in the August 2012 VA examination report. 

In addition to a current diagnosis, however, service connection requires an in-service injury or event, and a nexus connecting the current diagnosis to this in-service injury or event.  

Here, as indicated above, the appellant's in-service assault that has been documented by the December 1975 Police Report by the Honolulu Police Department; the assault was seen by police officers.  The Board finds that this report is contemporaneous, objective evidence to establish the occurrence of the alleged, in-service assault.  In addition to the December 1975 police report, the record includes  the appellant's statements to her VA doctors while seeking medical treatment, her statements to the VA, and her testimony to the Board regarding the event and her associated symptoms, both of which she is competent to assert.  See e.g., Layno, supra. 

Finally, the Board finds that the third element of service connection, a nexus between the current disability and the in-service event, is also met.  During the August 2012 VA examination, anxiety disorder, NOS, was diagnosed,  and the examiner noted that it was at least likely as not that the Appellant's anxiety was due to her in-service assault.  This is consistent with a  July 2012 statement by the appellant's psychiatrist, associating the anxiety symptoms to her in-service  assault.  Notably, there is no contrary medical evidence or opinion of record indicating that the Appellant's current  anxiety disorder, NOS, is not associated with her in-service sexual assault.  While the August 2012 VA examiner's opinion is not definitive, it was rendered in terms sufficient to apply the benefit-of-the-doubt doctrine.

Accordingly, in light of all the foregoing, and with resolution of all reasonable doubt in the appellant's favor on certain elements of her claim, the Board finds that competent, credible, and probative evidence establishes that all three requirements for service connection are met.  As such, service connection for acquired psychiatric disability other than PTSD-specifically, anxiety disorder, NOS-is warranted. 


ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disability other than PTSD-specifically, anxiety disorder, NOS-is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


